67 F.3d 296
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daryl B. STEWART, Plaintiff--Appellant,v.Ed CARROLL, Investigator;  Barnwell County Sheriff'sDepartment;  Joe T. Bradham, Assistant Police Chief;Manning City Police Department;  R. Ferrell Cothran, JR.,Assistant Solicitor, in his individual and officialcapacity, Defendants--Appellees.Daryl B. STEWART, Plaintiff--Appellant,v.Ed CARROLL, Defendant--Appellee.
Nos. 95-6865, 95-6566.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1995.Decided Sept. 22, 1995.

Daryl B. Stewart, Appellant Pro Se.
Before HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals in these consolidated cases from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and in his "Notice of Removal" action.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Stewart v. Carroll, Nos.  CA-95-542-5-20-BD;  CA-95-543-5-20-BD (D.S.C. Apr. 17, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.